19-36300-cgm           Doc 377        Filed 10/22/19 Entered 10/22/19 19:02:26                      Main Document
                                                    Pg 1 of 3


     Edward O. Sassower, P.C.                                     Steven J. Reisman
     Joshua A. Sussberg, P.C.                                     KATTEN MUCHIN ROSENMAN LLP
     KIRKLAND & ELLIS LLP                                         575 Madison Avenue
     KIRKLAND & ELLIS INTERNATIONAL LLP                           New York, New York 10022
     601 Lexington Avenue                                         Telephone:     (212) 940-8800
     New York, New York 10022                                     Facsimile:     (212) 940-8776
     Telephone:     (212) 446-4800
     Facsimile:     (212) 446-4900
     -and-
     Chad J. Husnick, P.C.
     W. Benjamin Winger (admitted pro hac vice)
     KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP
     300 North LaSalle Street
     Chicago, Illinois 60654
     Telephone:       (312) 862-2000
     Facsimile:       (312) 862-2200

     Co-Counsel for the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                                          )
     In re:                                                               )    Chapter 11
                                                                          )
     BARNEYS NEW YORK, INC., et al.,1                                     )    Case No. 19-36300 (CGM)
                                                                          )
                                        Debtors.                          )    (Jointly Administered)
                                                                          )

                     NOTICE OF REVISED BID DEADLINE, AUCTION, AND
                   OBJECTION DEADLINE REGARDING THE SALE PROCESS

         PLEASE TAKE NOTICE that on August 22, 2019, the United States Bankruptcy Court
 for the Southern District of New York (the “Court”) entered the Order (I) Approving the Bidding
 Procedures, (II) Scheduling the Bid Deadlines and the Auction, (III) Approving the Form and
 Manner of Notice Thereof, and (IV) Granting Related Relief [Docket No. 156]
 (the “Bidding Procedures Order”).2


 1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc. (4434); BNY
       Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Debtors’ service address is 575
       Fifth Avenue, New York, New York 10017.
 2
       All capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the Bidding
       Procedures Order.
19-36300-cgm       Doc 377      Filed 10/22/19 Entered 10/22/19 19:02:26              Main Document
                                              Pg 2 of 3


        PLEASE TAKE FURTHER NOTICE that on September 3, 2019, the Debtors filed the
 Notice of Filing of Revised Bidding Procedures [Docket No. 200] (the “Revised Bidding
 Procedures”), amending the Bidding Procedures Order.

        PLEASE TAKE FURTHER NOTICE that pursuant to the Bidding Procedures Order
 and Revised Bidding Procedures, the Debtors may, in their business judgment and in consultation
 with the Consultation Parties, extend any deadline set forth in the Revised Bidding Procedures in
 any manner that will best promote the goals of the Bidding Procedures. See Revised Bidding
 Procedures § X.

       PLEASE TAKE FURTHER NOTICE that the Debtors, as an exercise of their business
 judgment and in consultation with and consent from the Consultation Parties, have determined to
 modify the deadlines set forth in the Bidding Procedures as follows:

        •   Bid Deadline: October 23, 2019, at 5:00 p.m. prevailing Eastern Time

        •   Auction: October 28, 2019, at 9:00 a.m. prevailing Eastern Time, with the
            notice of successful bidder filed and served as soon as possible thereafter

        •   Objection Deadline: October 30, 2019, at 8:00 a.m. prevailing Eastern Time

       PEASE TAKE FURTHER NOTICE that the Sale Hearing will remain scheduled for
 October 31, 2019, at 10:30 a.m. prevailing Eastern Time.

        PLEASE TAKE FURTHER NOTICE that the Debtors reserve all of their rights under
 the Revised Bidding Procedures and the Bidding Procedures Order.

         PLEASE TAKE FURTHER NOTICE that copies of the Bidding Procedures Order, the
 Revised Bidding Procedures, all related exhibits, and other documents from these chapter 11 cases
 are available:       (a) upon request to Stretto (the notice and claims agent retained in
 these chapter 11 cases) by calling (855) 202-8711 (toll free) or, for international callers, (949) 346-
 3310;      (b) by      visiting  the    website     maintained         in    these chapter 11 cases at
 http://case.stretto.com/barneys;     or   (c) for   a      fee     via     PACER        by      visiting
 http://www.nysb.uscourts.gov.



                                 [Remainder of page intentionally left blank]




                                                    2
19-36300-cgm    Doc 377    Filed 10/22/19 Entered 10/22/19 19:02:26          Main Document
                                         Pg 3 of 3


 Dated: October 22, 2019         /s/ Joshua A. Sussberg, P.C.
 New York, New York              Edward O. Sassower, P.C.
                                 Joshua A. Sussberg, P.C.
                                 KIRKLAND & ELLIS LLP
                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                 601 Lexington Avenue
                                 New York, New York 10022
                                 Telephone:     (212) 446-4800
                                 Facsimile:     (212) 446-4900
                                 -and-
                                 Chad J. Husnick, P.C.
                                 W. Benjamin Winger (admitted pro hac vice)
                                 KIRKLAND & ELLIS LLP
                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                 300 North LaSalle Street
                                 Chicago, Illinois 60654
                                 Telephone:     (312) 862-2000
                                 Facsimile:     (312) 862-2200

                                 Co-Counsel for the Debtors and Debtors in Possession


                                 -and-

                                 Steven J. Reisman
                                 KATTEN MUCHIN ROSENMAN LLP
                                 575 Madison Avenue
                                 New York, New York 10022
                                 Telephone:    (212) 940-8800
                                 Facsimile:    (212) 940-8776

                                 Co-Counsel for the Debtors and Debtors in Possession
